Case 2:20-cv-10949-LVP-MJH ECF No. 31-4 filed 04/27/20   PageID.1032   Page 1 of 5




                        Appendix C
Case 2:20-cv-10949-LVP-MJH ECF No. 31-4 filed 04/27/20   PageID.1033   Page 2 of 5


                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION




MALACHI CHAMBERS,
                                                         Case No.
    An individual,
                 Petitioner-Plaintiff,           2:20−cv−10916−DPH−PTM

 v.
 SHERIFF MICHAL BOUCHARD,
 In his official capacity and, OAKLAND
 COUNTY, a county in the State of Michigan,

                    Respondents - Defendants.
Case 2:20-cv-10949-LVP-MJH ECF No. 31-4 filed 04/27/20    PageID.1034   Page 3 of 5




                      Declaration of Malachi Chambers
 I, Malachi Chambers, hereby declare:
 I make this declaration based upon my own personal knowledge and if

 called to testify I could and would do so competently,


    1. I am 24 years old, am African American, and currently reside at the

       Oakland County Jail.


    2. I am aware of an inspection of the jail which took place because of

       Covid-19.


    3. During inspection we were advised to stay apart from one another for

       social distancing.


    4. After the inspection social distancing was not practiced and inmates

       sit close together whenever we eat meals at the tables provided.


    5. During the inspection I was given a mask.


    6. I am not given a new mask every day and have received a total of

       three masks.

    7. The guards wore the mask the day of inspection but not all guards

       wore the mask after the inspection.
Case 2:20-cv-10949-LVP-MJH ECF No. 31-4 filed 04/27/20    PageID.1035     Page 4 of 5


    8. During the inspection inmates were threated to be made to stay all

       day in their bunk if they did not wear a mask, or, be sent to the main

       jail if they did not wear masks.

    9. There is no hand sanitizer provided to those living in the jail.

    10.     The commissary is closed preventing those living in the jail to

       purchase sanitizer, soap, deodorant or food.

    11.     I have no laundry soap and there are no laundry facilities.

    12.     The same soap I use to clean myself is also the only soap to

       clean my clothes.

    13.     I have one change of clothes and wash my clothes in the same

       sink where other inmates wash, brush their teeth and shave.

    14.     Since I have entered Oakland County Jail I have gained

       approximately 50 pounds and am overweight.


             Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury
             that the foregoing is true and correct.


       Dated: April 26, 2020
                                   /s/ * Malachi Chambers
                                    Malachi Chambers
                                   *consent for signing given telephonically
 Due to the Covid-19 crisis, it was not possible to obtain a written signature
 on the above declaration. I am an attorney admitted to the Eastern District
 of Michigan. On April 26, 2020 I personally spoke with Malachi Chambers
Case 2:20-cv-10949-LVP-MJH ECF No. 31-4 filed 04/27/20   PageID.1036   Page 5 of 5


 and read this declaration to him over the phone. Malachi Chambers told
 me that the information in the above declaration is true and gave me verbal
 consent to sign on his behalf.
 I declare under penalty of perjury, pursuant to 28 USC 1746, that the
 foregoing is true and correct.
       Dated: April 26, 2020
                                       /s/ Douglas K. MacLean
                                        Douglas K. MacLean
